FILED
                              NOT FOR PUBLICATION                           SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



XI YANG,                                          No. 11-73504

               Petitioner,                        Agency No. A096-496-937

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Xi Yang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse

credibility findings, Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007), and we

deny the petition for review.

      The record does not compel reversal of the agency’s adverse credibility

determination based on Yang’s inability to remember when he traveled to

Singapore, or whether he traveled outside of China on other occasions. See Wang

v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003) (“So long as one of the identified

grounds is supported by substantial evidence and goes to the heart of [petitioner’s]

claim of persecution, we are bound to accept the [adverse] credibility finding.”).

Yang’s explanations, including memory failure, do not compel a contrary result.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, Yang’s asylum and withholding of removal claims fail. See Farah v.

Aschcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Further, Yang’s CAT claim also fails because it is based on the same

statements found not credible, and he points to no other evidence in the record

showing it is more likely than not he will be tortured by or with the consent or

acquiescence of the Chinese government. See id. at 1156-57. We do not address

Yang’s contentions regarding the IJ’s CAT analysis. See Corpuz v. Holder, 697




                                          2                                    11-73504
F.3d 807, 810 (9th Cir. 2012) (“Where as here, the BIA has conducted a de novo

review of the IJ’s decision, we review only the decision of the BIA.”).

      PETITION FOR REVIEW DENIED.




                                          3                               11-73504